In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of disposition of the Family Court, Orange County (Bivona, J.), entered May 2, 2013, which, after a hearing, dismissed the petition.
Ordered that the order of disposition is affirmed, without costs or disbursements.
In her petition, the wife alleges that the husband violated the terms of an order of protection issued by the Family Court on December 12, 2008. On a prior appeal, we reviewed the Family Court’s determination, made a fact-finding hearing, “that the wife failed to establish that the husband harassed her or committed some other family offense in connection with an incident that occurred at the marital residence on January 26, 2009” (Matter of Prezioso v Prezioso, 95 AD3d 1021, 1021 [2012]). We reversed the fact-finding order and remitted the matter to the Family Court for a new fact-finding hearing to determine whether the wife established that the husband willfully violated the terms of the subject order of protection.
Upon our review of the evidence adduced at the fact-finding hearing, the wife failed to establish, by competent proof, that the husband willfully violated the terms of the subject order of protection (see Family Ct Act § 846-a; Matter of Prezioso v Prezioso, 95 AD3d 1021 [2012]; Matter of Belgrave v Mingo, 28 AD3d 479 [2006]; Matter of Howard v Howard, 273 AD2d 310, 311 [2000]).
Rivera, J.E, Lott, Roman and Hinds-Radix, JJ., concur.